          Case 1:19-cv-01390-SKO Document 42 Filed 07/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10       JOSE HADDOCK,                                    Case No. 1:19-cv-01390-SKO

11                        Plaintiff,                      ORDER GRANTING DEFENDANT’S EX
                                                          PARTE APPLICATION FOR ORDER
12             v.                                         SHORTENING TIME AND SETTING
                                                          BRIEFING SCHEDULE ON
13                                                        DEFENDANT’S CROSS MOTION TO
         WESTROCK CP, LLC,                                MODIFY SCHEDULING ORDER
14
                        Defendant.                        (Doc. 40)
15       _____________________________________/

16

17           Before the Court is Defendant’s ex parte application for an order shortening time to hear its
18 cross motion to modify the scheduling order, filed July 26, 2021. (Doc. 40.) For good cause shown,

19 see E.D. Cal. Local Rule 144(e), the Court GRANTS Defendant’s ex parte application.

20 Accordingly, the Court sets the following briefing schedule for Defendant’s cross motion to modify

21 the scheduling order (Doc. 39):

22 1.        Plaintiff’s opposition, or statement of non-opposition, is due by no later than July 30, 2021;
23           and
24 2.        Defendant waives a reply.
25 ///

26 ///
27 ///

28
        Case 1:19-cv-01390-SKO Document 42 Filed 07/27/21 Page 2 of 2


 1            The Court will then take the matter under submission without oral argument pursuant to E.D.
 2   Cal. Local Rule 230(g).
 3
     IT IS SO ORDERED.
 4

 5   Dated:     July 26, 2021                                  /s/ Sheila K. Oberto                 .
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       2
